Case Hearings

Case Number:

Style Of Case:

Hearings ~~

Page | of 2

 

13CC1-2016-CR-2399

 

 

 

State Of Tennessee vs Terry Edward Ellison

 

 

 

Ellison Terry Edward

Defendant

Motion/ Petition

9/8/2020 8:30 AM

Sexton E, Shayne

 

PAAR lerry kaward [PSE ee [regerinet serting [stl Ayre GiaU API Peay Er. Spnayne

faueeneres aS Unarged

 

 

Elllson Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Elllson Terry Edward
Elllson Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Ellison Terry Edward
Elllson Ferry Edward

Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant
Defendant

Plea or Setting
Motion/Petition
Plea or Setting
Plea or Setting
Plea or Setting
Plea or Setting
Motian/Petition
Motion/Petition
Plea or Setting
Plea or Setting
Plea or Setting
Plea or Setting
Arraignment

Arralgnment

7/29/2019 8:30 AM
5/28/2019 8:30 AM
4/15/2019 8:30 AM
2/25:2019 8:30 AM
1/14/2019 8:30 AM
4/16/2018 8:30 AM
2/26/2018 8:30 AM
11/6/2017 8:30 AM
6/5/2017 8:30 AM

4/24/2047 8:30 AM
2/27/2047 8:30 AM
1/23/2017 8:30 AM
11/7/2016 8:30 AM
9/26/2016 8:30 AM

Sexton E, Shayne
Sexton E, Shayne
Sexton E. Shayne
Sexton E. Shayne
Sexton E, Shayne
Sexton E. Shayne
Sexton &. Shayne
Sexton £. Shayne
Sexton E. Shayne
Sexton E. Shayne
Sexton E, Shayne
Sexton E. Shayne
Sexton E, Shayne
Sexton E. Shayne

 

Continuance Granted

Case Rescheduled
Case Rescheduled
Case Reschedufed
Case Rescheduled
C/F Caplas Issued
Case Rescheduled
Motion Granted

Case Rescheduled

Case Rescheduled
Case Rescheduled
Case Rescheduled
Case Rescheduled
Case Rescheduled

KES 6 1S7 AE NOA Arse MERG ng ARE VG Usp 4 Filed 11/05/20 Page 1of1 Paglia soon ©

Efison Terry Edward Defendant FINAL [71072020 SI40 AM” Sexton EO Shayne Continuance Granted
Ellison Ferry Edward Defendant FINAL 42/16/2019 8:30 AM Sexton E. Shayne Case Rescheduled
Elilson Terry Edward Defendant Plea or Setting 9/9/2019 8:30 AM Sexton E., Shayne Continuance Granted

 
